Citation Nr: 0604313	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1970 to December 
1971 with subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2003, a 
statement of the case was issued in October 2003, and a 
substantive appeal was accepted by the RO as timely in 
February 2004.  The veteran failed to report to the Board 
hearing scheduled for him in December 2005.


FINDINGS OF FACT

1.  A low back disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a low back disability 
otherwise related to such service.

2.  A neck disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a neck disability otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A neck disability was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  After reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for the benefits sought on appeal.  The March 2001 letter 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the relative burdens of the veteran and VA in 
producing or obtaining that evidence or information.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2001 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in March 2001 and the initial rating 
decision was issued to the veteran in January 2003.  Thus, 
the VCAA notice was timely.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant private medical records.  
The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  However, the 
record does include service medical records which 
affirmatively show that these disorders were not noted by 
medical personnel during service and his May 1971 separation 
examination was negative for the claimed disorders.  
Additionally, a May 1974 examination report from the 
veteran's subsequent reserve duty is also negative for the 
claimed disorders.  Moreover, current treatment records note 
that his neck pain stems from an accident in December 2000.  
Under the circumstances, the Board finds that the record as 
it stands includes sufficient competent evidence to decide 
these claims.  See 38 C.F.R. § 3.159(c)(4).  Even assuming 
that he has current disabilities, with a complete lack of 
persuasive evidence of inservice symptoms and a lack of 
evidence of a continuity of symptoms for many years after 
service, any etiology opinions would be purely speculative.  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's essential contention is that he injured his leg 
during active duty service and that he has had back and neck 
disability from this accident ever since that time.  Service 
medical records from May 1971 show that the veteran injured 
his left thigh in August 1970 and that he reported pain in 
his left thigh since the injury.  The veteran had surgery on 
the left thigh during active duty service, and treatment 
records reveal that the veteran stated that the surgery 
relieved his pain in his left thigh.  Service medical records 
for the time period between his accident in August 1970 and 
his discharge examination in November 1971 show treatment for 
ulceration of the right soft palate and complaints of hearing 
loss, but are entirely negative for complaints of neck and 
back pain.  The veteran's November 1971 separation 
examination report shows that the veteran denied any neck 
problems, spinal problems, problems with the lower 
extremities, and painful joints.  Additionally, the veteran 
was clinically evaluated at the November 1971 discharge 
examination and found to have normal lower extremities, neck 
and spine.  Also, the Board notes that a May 1974 examination 
report from the veteran's reserve duty period also shows that 
the veteran denied problems with his back and neck and that 
after clinical evaluation, his back and neck were found to be 
within normal limits.  Finally, the Board notes that the 
veteran's post-service medical records show extensive 
treatment for psychiatric issues.  Psychiatric examination 
reports from October 1995 and March 1996 show that the 
veteran mentions injuring his leg during active duty service, 
but he expressly denies any other major illnesses or 
accidents.  Current treatment reports from March 2001 show 
that the veteran reported having neck pain ever since an 
injury where he had a seizure and fell in December 2000.

In short, the veteran's service medical records do show he 
injured his leg during active duty service; however, the 
medical records from this accident show no complaints of pain 
and/or injury of the back or neck.  The Board believes this 
to be significant since these are the exact contemporaneous 
records where any associated injuries of the lower back and 
neck/cervical spine would have been reported.  The lack of 
mention of the low back and neck in these service medical 
records argues against the veteran's current assertion that 
he injured his back and neck at the same time he injured his 
leg.  

Moreover, the veteran's subsequent service medical records 
show he sought treatment for various disabilities but did not 
seek any treatment for any back or neck pain.  This 
contradicts the veteran's statement that he has had back and 
neck pain ever since the injury to his leg.  Additionally, 
the veteran's November 1971 separation examination report and 
the May 1974 examination report from reserve duty which show 
that the veteran's back and neck were clinically evaluated as 
normal tend to show that trained military medical personnel 
were of the opinion that there was no chronic disorder of the 
neck or spine in 1971 or 1974.  Additionally, both the 1971 
and 1974 examination reports show the veteran expressly 
denied back and neck problems.  These reports and the 
veteran's statements once again contradict the veteran's 
current contention that he has had back and neck problems 
ever since he injured his leg in 1970.  Also, the Board notes 
that the veteran's post-service medical records show that the 
veteran only mentioned his leg injury and did not mention any 
problems with his back and neck in October 1995 and March 
1996 when asked if he had any major medical problems.  This 
once again contradicts the veteran's statements that he has 
had back and neck problems since his 1970 leg injury.  
Finally, the Board notes that current treatment records from 
March 2001 also contradict the veteran's contention that he 
injured his neck in August 1970 as they show that the veteran 
reported injuring his neck and having pain in his neck since 
an accident in December 2000.

In short, as there is no evidence of an injury or illness of 
the neck or back during active duty service and no evidence 
of any continuity of symptomatology of a back or neck 
disorder since discharge from active duty service, service 
connection for a low back disability and service connection 
for a neck disability are not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


